Sternhagen,
concurring: Both Meyer Jewelry Co., 3 B. T. A. 1319,. and Burnet v. Campbell Co., 50 Fed. (2d) 487, were decided before United States v. Kirby Lumber Co., 284 U. S. 1, and in my opinion are incompatible with that decision and were overruled by it. Dallas Transfer & Terminal Co. v. Commissioner, 70 Fed. (2d) 95, while different from the present case in its facts, contains reasoning with which I can not agree, and I do not, therefore, think its effect should be spread to cases where (short of a proceeding in bankruptcy) the debtor is saved from insolvency by the forgiveness of a debt or enabled thereby to carry on his business and recover his solvency. In such cases his gain may be just as real and substantial as where the forgiveness or composition occurs before insolvency.
Murdock agrees with the above.